--------------------------------------------------------------------------------


Exhibit 10.3
AMENDMENT TO OPTION AGREEMENT


THIS AMENDMENT, entered into as of July 28, 2005, to that certain Option
Agreement dated July 12, 2005, between IFT CORPORATION, a Delaware corporation
(the "Company") and CHARLES R. WEEKS, an individual (the "Optionee").


W I T N E S S E T H:


WHEREAS, the Company desires to make certain changes to the Option Agreement to
clarify the intent of the parties with respect to the Sales Goal Thresholds and
Gross Profit Margin vesting criteria; and


WHEREAS, pursuant to Section 12 in the Option Agreement, the Option Agreement
may only be amended with the consent of the Optionee;


NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the parties mutually agree as follows:


FIRST: Section 4.1 is hereby amended to be and to read in its entirety as
follows:


“4.1.            Vesting Schedule. The Options vest upon the Company meeting the
following Sales Goal Thresholds and Gross Profit Margins:


    4.1.1            8,000 Options for $ 12 Million in Sales at a 25% Gross
Profit Margin for a fiscal year;
    4.1.2            8,000 Options for $ 18 Million in Sales at a 25% Gross
Profit Margin for a fiscal year;
    4.1.3            8,000 Options for $ 24 Million in Sales at a 25% Gross
Profit Margin for a fiscal year;
    4.1.4            8,000 Options for $ 30 Million in Sales at a 25% Gross
Profit Margin for a fiscal year; and
    4.1.5   8,000 Options for $ 40 Million in Sales at a 25% Gross Profit Margin
for a fiscal year.”


SECOND: Section 4.2 is hereby amended to be and to read in its entirety as
follows:


“4.2  Sales Goal Thresholds Non-Repetitive. The Sales Goals Thresholds and
number of Options referenced in Section 4.1 are non-repetitive, which means once
a particular Sales Goal Threshold has been met for any fiscal year, that same
Sales Goal Threshold is not eligible to be used again to vest additional options
for any other fiscal year (e.g. if the Sales Goal in 4.1.1 is met for the 2005
fiscal year, then that same opportunity is not available for any other fiscal
year).”


THIRD: Section 4.3 is hereby amended to be and to read in its entirety as
follows:


“4.3  Gross Profit Margin Requirement. “Gross Profit Margin” is calculated by
taking Gross Profit and dividing it by Total Sales Revenue. Notwithstanding the
foregoing, at the sole discretion of the Company’s Board of Directors, upon
recommendation of the Compensation Committee, the Gross Profit Margin
Requirement described in this Section 4.3 may be decreased or waived entirely
for an acquisition(s) or merger or otherwise adjusted as determined by the
Compensation Committee. This Section 4.3 in no way requires the Corporation to
make an acquisition(s) or merge with any other entity.”


FOURTH: Section 4.4 is hereby amended to be and to read in its entirety as
follows:


“4.4  Vesting Procedure. The determination of whether or not a particular Sales
Goal Threshold and Gross Profit Margin, including any adjustments thereto, if
any, is met for a given year is made by the Compensation Committee based on the
independent annual audited financial statements of the Company, as approved by
the Audit Committee, and ratification and approval of such determination by the
Board of Directors.”


FIFTH: The parties hereto hereby agree that all references in the Option
Agreement to the "Option Agreement" or "Agreement" shall include this Amendment
to the Option Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


IFT CORPORATION
     
OPTIONEE
                                             
/s/ Sharmeen Hugue, Secretary
 
/s/ Kelly Hicks
 
/s/ Charles R. Weeks
 
/s/ Michael T. Adams
Sharmeen Hugue
 
Witness
 
Charles R. Weeks
 
Witness
Corporate Secretary
           

 

--------------------------------------------------------------------------------